1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is a supplemental communication dated 04/16/2021.
Claims 1, 3-5, 9, 11, 13 and 17 have been amended. Claims 2, 8, 10, 16 and 20 have been cancelled. Claims 23-25 have been added. Claims 1, 3-7, 9, 11-15, 17-19 and 21-25 are currently pending and allowable. 
The following response includes an Examiner’s statement of reasons for allowance.

Response to Amendment
Applicant’s amendment has been considered.

Reasons for Allowance
Claims 1, 3-7, 9, 11-15, 17-19 and 21-25 are allowed.
	The following is an examiner’s statement of reasons for allowance.
Applicant’s arguments, see Remarks pgs. 9-10, filed 09/24/2020, with respect to Haparnas at claim 8 have been fully considered and are persuasive.  Examiner notes that claim 8 has been cancelled and the language has been rolled into the independent claims (per amendment 09/24/2020). The 35 U.S.C. 103 rejection directed to Claims 1, 

	Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Godil (US 2016/0300318) discloses determining a fare for a group transport based on an on-demand request.
Magazinik et al. (US 2017/0191842) discloses navigating drivers to a pickup location based on a transportation request associated with an event. 
Tulabandhula et al. (US 2018/0158166) discloses managing allocation of transportation services including detecting availability status of vehicles real-time and matching to service requests.
Kazman et al. (US 2018/0131767) discloses adjusting ride costs based on difference in multiple locations and end location.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.

	
/RENAE FEACHER/ Primary Examiner, Art Unit 3683